t c memo united_states tax_court james p de ocampo and marla l de ocampo petitioners v commissioner of internal revenue respondent docket no filed date a nathan zeliff for petitioners patricia anne golembiewski for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency for and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioners may mr zeliff represented petitioners at the trial of this case and filed posttrial briefs on their behalf thereafter he filed a motion to withdraw as counsel for petitioners which was granted on date defer recognition of gain from the sale of their former principal_residence under sec_1034 when title to their new residence was acquired by the parents of petitioner james de ocampo and whether petitioners are liable for an accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code for the year under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in livermore california at the time they filed their petition they filed a joint federal_income_tax return for the year under consideration the return shows mr de ocampo's occupation as a lithographer and mrs de ocampo as self-employed having a printing business their total combined income for was dollar_figure on date petitioners signed a deposit-receipt and purchase contract for the purchase of their current residence pincite montclair court in livermore montclair property for dollar_figure at the time petitioners resided pincite curtis street in freemont california curtis property after they signed the contract petitioners encountered credit and financial problems in obtaining a mortgage petitioners' real_estate agent suggested mr de ocampo's mother rosita de ocampo and father the late felicismo de ocampo purchase the montclair property because they had a better credit rating than petitioners and could obtain a mortgage on more favorable terms on date mr de ocampo's parents signed a deposit- receipt and purchase contract for the purchase of the montclair property for dollar_figure the contract provided that mr de ocampo's parents were purchasing the property for their own account and that the contract was subject_to the termination of the agreement signed by seller and petitioners on date mr de ocampo's parents obtained a loan from home savings of america home savings to finance the purchase of the montclair property petitioners and mr de ocampo's parents agreed that petitioners would live in the montclair property and pay all mortgage_insurance property_tax and utility bills for the residence however there was no written_agreement to that effect and none of the documentation involving home savings the seller or any other party indicated that mr de ocampo's parents purchased the montclair property on behalf of petitioners or that petitioners were the owners of the property loan statements and property_tax bills were mailed to mr de ocampo's parents when a bill arrived in the mail mr de ocampo's mother would telephone petitioners and they would stop at the residence of mr de ocampo's parents to obtain the bill when petitioners were late with payments of insurance premiums and property taxes on the montclair property home savings added the delinquent amounts to the balance of the mortgage held by mr de ocampo's parents delinquency notices were mailed to the residence of mr de ocampo's parents petitioners claimed home mortgage interest deductions on their tax_return for the montclair property from the time it was purchased by mr de ocampo's parents petitioners sold the curtis property to mr de ocampo's parents on date for dollar_figure mr de ocampo's parents purchased the curtis property so that another son richard could live there mr de ocampo's parents obtained the mortgage on the curtis property and richard made the mortgage payments petitioners received dollar_figure from the escrow agent on date with respect to the sale of the curtis property petitioners used a portion of the sale proceeds to purchase an dollar_figure cashier's check that was used as a deposit with respect to the purchase of the montclair property the purchase of the montclair property closed on date on date mr de ocampo's parents transferred title to the montclair property to petitioners a notation on the deed shows that the transfer was treated as a gift on date petitioners transferred a one-half interest in the montclair property back to mr de ocampo's parents because petitioners were told by a friend that the transfer to them from mr de ocampo's parents would cause the entire mortgage to become due petitioners did not consult with an attorney with regard to any of the aforementioned transactions on date home savings informed petitioners that it had changed the name on the loan from mr de ocampo's parents to petitioners petitioners informed their tax_return_preparer that they did not hold title to the montclair property on form_2119 sale of your home attached to their return petitioners reported the sale of the curtis property the selling_price was shown to be dollar_figure and expenses of sale as dollar_figure petitioners' basis in the property was shown as dollar_figure petitioners deferred recognition of the gain dollar_figure pursuant to sec_1034 issue sale of residence opinion sec_1034 permits deferral of gain on the sale of a taxpayer's principal_residence old residence if other_property is purchased and used by the taxpayer as a new principal_residence within a period beginning years before the date of the sale and ending years after such date gain is recognized only to the extent that the taxpayer's adjusted_sales_price of the old principal_residence exceeds the cost of purchasing the new residence id petitioners contend that they purchased the montclair property using mr de ocampo's parents as agents thus satisfying the requirement of sec_1034 that the taxpayer purchased a new principal_residence within years of the sale of the former residence respondent argues that the montclair property was purchased by mr de ocampo's parents not petitioners and therefore sec_1034 is not applicable sec_1034 has been strictly construed see eg 65_tc_378 lokan v commissioner tcmemo_1979_380 bazzell v commissioner tcmemo_1967_101 maintaining continuity of title is the key to receiving nonrecognition treatment under sec_1034 602_f2d_1341 9th cir allied marine sys inc v commissioner tcmemo_1997_101 see also edmondson v commissioner tcmemo_1996_393 in marcello v commissioner 380_f2d_499 5th cir affg on this issue tcmemo_1964_ the taxpayers husband and wife sold their principal_residence and moved into a new principal_residence legal_title to which was acquired by the husband's mother in an unrecorded affidavit the mother stated that she held title to the residence for convenience only that the residence was purchased by and for her son who paid the purchase_price and that she would convey the property to him whenever required to do so for no consideration the mother held the mortgage on the property but her son made the payments the court_of_appeals for the fifth circuit agreed with this court that the taxpayers did not qualify under sec_1034 for deferral of gain realized from the sale of their former residence the court_of_appeals stated congress intended to enable homeowners to use the sales proceeds from a sale of the old residence for buying their own home the purpose of sec_1034 was not to permit a taxpayer to re-invest the proceeds from the sale of his home in the home of another person without recognizing for federal_income_tax purposes the gain realized by the sale the clear statutory language requires that a new residence be purchased and used by the taxpayer that the residence must be owned by the taxpayer is made evident by the exception in subsection g of sec_1034 permitting either the husband or the wife to hold the residence in his or her name if a third party owns the residence the purchase requirements are not met id pincite fn refs omitted in may v commissioner tcmemo_1974_54 the taxpayer received proceeds from the disposition of her principal_residence pursuant to a divorce settlement she gave a portion of the proceeds to her daughter who used the money as a downpayment on three houses and the taxpayer spent some of the proceeds on improvements to her daughter's houses the taxpayer advanced the money to her daughter so that the taxpayer's ex-husband would not know the taxpayer's whereabouts or what property was acquired with the funds she also did not want the property to become part of her estate the taxpayer claimed that the gain from the sale of her interest in her former residence should be deferred under sec_1034 to the extent the proceeds were used to acquire additional residential property and make improvements we disagreed and held that the taxpayer was not entitled to deferral of gain because the property was purchased by her daughter who took the deed in her name and signed the escrow instructions the note for the balance of the purchase_price and a deed_of_trust securing the note in boesel v commissioner supra the taxpayers sought to add to the purchase_price of their new principal_residence the discounted_present_value of future ground lease payments for purposes of computing their cost of purchasing a new residence for the nonrecognition provisions of sec_1034 in that case the taxpayer-husband was transferred by his employer from new york to california as a result of the transfer the taxpayers purchased a home on land subject_to a long-term_lease in computing the cost of the new residence the taxpayers included the capitalized value of their future payments under the land lease we therein stated that sec_1034 permits nonrecognition of gain only to the extent that a taxpayer continues to hold title in fee simple to property which is occupied as his principal_residence we held that the taxpayers were not entitled to include as part of the purchase_price of their new residence the cost of the particular leasehold interest involved in that case id pincite we further stated embodied within the statutory language and authorities requiring continuity of record title as a precondition to nonrecognition of gain under sec_1034 is a desire to prevent taxpayers from enjoying the benefits of tax_deferral current nonrecognition while placing themselves in a position as nontitleholders to escape future recognition altogether sec_1034 was created to assist those taxpayers compelled to sell their old residences due to family expansion or shifts in places of employment who desire to reinvest equal or greater funds in new residences as legal owners of record id pincite here mr de ocampo's parents purchased the montclair property and obtained a loan to finance the purchase they not petitioners were the legal owners of record irrespective of petitioners' payment of any acquisition or maintenance_costs and use of the property petitioners have failed to establish that mr de ocampo's parents were acting as petitioners' agents in purchasing the montclair property mr de ocampo's parents acquired the montclair property in their own names and for their own account as they represented in the purchase contract they obtained the mortgage using their personal credit not that of a disclosed or undisclosed principal although we believe mr de ocampo's parents' purchase of the property was done as a favor to petitioners the fact remains that it was the parents who made the purchase the transfer of the montclair property from mr de ocampo's parents to petitioners occurred on date this was more than years after the sale of petitioners' curtis property in late date accordingly we need not decide whether such a transfer constitutes a purchase within the meaning of the statute petitioners did not establish that they satisfied the requirements of sec_1034 while we are sympathetic to petitioners' plight having legal_title to the montclair property in the names of mr de ocampo's parents could permit the sale of the property to a third party and perhaps allow petitioners to avoid payment of tax on the gain from the sale of the curtis property to summarize petitioners did not meet the purchase requirement of sec_1034 see marcello v commissioner f 2d pincite n accordingly we hold that petitioners are required to recognize gain from the sale of their curtis property in issue accuracy-related_penalty respondent determined an accuracy-related_penalty pursuant to sec_6662 for petitioners' tax_year sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to any substantial_understatement of tax sec_6662 and b an understatement_of_tax is substantial when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the amount of an understatement will be reduced if a taxpayer has substantial_authority for the way an item was treated or if the facts that affect the item's tax treatment are adequately disclosed in the return sec_6662 a taxpayer has the burden of proving that respondent's determination of an addition_to_tax is in error 79_tc_846 the accuracy-related_penalty does not apply to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith sec_6664 such a determination is made by taking into account all facts and circumstances including the experience knowledge and education of the taxpayer and reliance on a professional tax adviser sec_1_6664-4 income_tax regs with regard to the instant case petitioners' real_estate agent suggested that mr de ocampo's parents purchase the montclair property and obtain a mortgage because petitioners had credit problems petitioners informed their tax_return_preparer that they did not hold title to the montclair property they relied on the preparer to properly report the transaction and indeed the transaction was reported on form_2119 petitioners made mortgage_insurance and tax_payments on the montclair property as though they were the owners under the facts and circumstances presented herein we believe that petitioners acted in good_faith and with reasonable_cause in reporting the transaction we therefore hold that petitioners are not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
